Name: Commission Regulation (EEC) No 341/89 of 10 February 1989 amending Regulation (EEC) No 3711/88 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 No L 39/ 18 11 . 2. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 341/89 of 10 February 1989 amending Regulation (EEC) No 3711/88 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oil and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Whereas Article 249 of the Act of Accession provides that the supplementary trade mechanism (STM) is to apply to olive oil ; whereas Article 251 of that Act provides that a forward estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consumption of olive oil in Portugal ; whereas the target ceiling fixed is based on the estimate thus drawn up ; Whereas Commission Regulation (EEC) No 3711 /88 of 28 November 1988 (') set the target ceiling for imports of olive oil into Portugal for the 1988/89 marketing year ; whereas it also set a quantity limit on the volume of oil for which STM licences could be issued ; Whereas in order to facilitate supply to Portugal in a year of shortfall this quantity limit shall be withdrawn ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3711 /88 is amended to read : The target ceiling for imports into Portugal of olive oil covered by CN codes 1509 and 1510 00 from the other Member States is hereby fixed at 6 000 tonnes for the period rNovember 1988 to 31 October 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 325, 29. 11 . 1988, p. 40.